Citation Nr: 1619355	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  08-19 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from October 1960 to June 1981.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010 the Veteran was supposed to have a videoconference hearing before a Veterans Law Judge of the Board.  However, the Veteran failed to report for the proceeding so was marked a no show.  He did not provide any good-cause explanation for his absence or request to have the hearing rescheduled, so the Board deemed his hearing request withdrawn.  See 38 C.F.R. §§ 20.700(e), 20.702(d), 20.704(d) (2015).

The Board subsequently, in July 2010, remanded these claims to the Agency of Original Jurisdiction (AOJ) for additional development, also claims for service connection for posttraumatic stress disorder (PTSD) and a low back disorder.  And in a January 2015 rating decision since issued, on remand, service connection was granted for PTSD and lumbosacral spondylitic changes with radiculopathy of the left lower extremity.  Consequently, there is nothing left for the Board to decide concerning those claims since the Veteran had to, in response, separately appeal the ratings and effective date assigned for those disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  As for the remaining claims that are still on appeal, since they continued to be denied, the requested development regarding them has been completed and they have been returned to the Board for final adjudication.  The Board finds that substantial compliance with the prior remand directives has been accomplished, except as noted in the REMAND section below specifically in regards to the claim for a left knee disorder.  Substantial compliance with a remand order, not strict or exact compliance, is all that is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed to adjudicating the Veteran's other claims without prejudicing him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, so it is presumed he was exposed to Agent Orange while there; and the probative medical evidence of record indicates his skin disorder - in particular his chloracne - was caused by that 
in-service Agent Orange exposure.

2.  He does not however have a diagnosis of diabetes mellitus, type II, so he has not established that he has this claimed condition, much less because of or owing to anything that occurred during his military service - including especially his presumed exposure to Agent Orange in Vietnam.


CONCLUSIONS OF LAW

1.  Chloracne was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  But diabetes mellitus, type II, was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Letters sent to the Veteran in March 2006 satisfied the duty-to-notify obligations, and that notice preceded the initial adjudication of the claims in March 2007, so was provided in the preferred sequence.  The notice also correctly discussed all elements of a service-connection claim:  1) Veteran status, 2) proof the Veteran has the disability being claimed, 3) a relationship or correlation ("nexus") between the disability being claimed and his military service, but also the "downstream" 4) disability rating and 5) effective date in the eventuality service connection is granted.

With respect to VA's additional obligation to assist the Veteran with his claims, all efforts have been made to obtain all relevant, identified and available evidence, and VA has duly notified him of all evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  The majority of his service treatment records (STRs) are unavailable.  The law provides that when, through no fault of the Veteran, records under the control of the Government are unavailable, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  To this end, VA must advise the Veteran of his right to support his claim and try and compensate for this missing evidence by 

submitting alternate sources of evidence, including service treatment or personnel records or lay evidence such as "buddy" affidavits or statements.  Id.; see also 38 C.F.R. § 3.159(e); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that this heightened duty also includes the obligation to search for alternative records, such as by having the Veteran complete and return VA Form 13055 allowing for the search for evidence from the National Archives and Records Administration (NARA) or for extracts or other evidence from the Surgeon General's Office (SGO)).

The Board must also point out, however, that the O'Hare precedent does not raise a presumption that the missing medical records, if available for consideration, necessarily would support the claim.  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law  does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Thus, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by suggesting a correlation between his claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367).

Here, in February 2007 a formal finding on the unavailability of these records was made, additionally determining that further efforts to locate them would be futile.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).  See also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008) (providing that VA will end its efforts to obtain records from a Federal department or agency only if VA concludes the records sought do not exist or that agency advises VA the requested records do not exist or that the custodian does not have them).  Nevertheless, on remand, additional efforts were undertaken but failed to produce any additional records.  Furthermore, on remand, efforts were undertaken to obtain all additional VA and private treatment records.  The Veteran did not identify any private treatment records and attempts to obtain VA treatment records from the Manila Outpatient Clinic resulted in a response that there were no treatment records regarding him.  VA, therefore, has made every reasonable effort to obtain all records relevant to his claims.  Neither he nor his representative has contended otherwise.

The Veteran also was afforded VA examinations in July 2013 on his claims.  The reports of these examinations reflect that the examiners reviewed his pertinent medical history, recorded his then current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the evidence of record.  The Board, therefore, concludes these examination reports are adequate for purposes of rendering a decision on the claims.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to notify or assist him would serve no useful purpose.  Given all that has occurred, at least as concerning these claims being adjudicated in this decision, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate these claims.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any meaningful or useful purpose or result in any significant benefit to the Veteran).

Keep in mind the Board is granting, rather than denying, the claim for a skin disorder, and although denying the claim for diabetes mellitus, type II, it notably is not because of missing STRs, instead, because the Veteran has not met his threshold preliminary evidentiary burden of at least showing he has this claimed condition, much less because of his military service.

II.  Analysis

Establishing entitlement to service connection generally requires having competent and credible (so probative) evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a link between the disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection also may be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides additionally for presumptive service connection for these chronic diseases, assuming they manifested to a degree of 10 percent or more within 1 year from the date of the Veteran's separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Diabetes Mellitus, Type II

The Veteran contends that he has diabetes mellitus, type II, as a result of Agent Orange exposure in service.  In the July 2010 remand, the Board conceded that he has confirmed service in the Republic of Vietnam from 1968 to 1969, so during the Vietnam era, and, therefore, determined that his claim must be developed for service connection due to Agent Orange exposure (i.e., with the presumption that he was exposed to this toxin while in Vietnam).  His claim was remanded for VA compensation examination to determine whether he has a diagnosis of diabetes mellitus, type II, as the only evidence of record is his personal allegations that recent medical tests indicated he had high blood sugar.

The Veteran underwent this requested VA examination in July 2013.  But the examiner determined the Veteran does not have diabetes mellitus, type II, instead only has impaired fasting glucose (or glucose intolerance) based on his hemoglobin A1C being 5.9 on laboratory testing the day of examination.  Laboratory findings are not, in and of themselves, ratable disabilities for VA compensation purposes.  61 Fed. Reg. 20440, 20445 (May 7, 1996).  There is no other medical evidence of record indicating he actually has diabetes mellitus, type II.  His statements that he does are not competent to establish a diagnosis of this disease since this requires medical knowledge and diagnostic testing that fall outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.


Under VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible evidence of the present existence of the disability being claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  See, too, Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

To reiterate, an elevated hemoglobin A1C indicating impaired fasting glucose is merely a laboratory finding and, therefore, is like hypercholesterolemia or elevated serum (blood) cholesterol, which as mentioned are not, in and of themselves, ratable disabilities for which VA compensation benefits are payable.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445  (May 7, 1996).  Moreover, as the diagnoses of impaired fasting glucose and glucose intolerance appear to be solely based upon the laboratory finding of an elevated hemoglobin A1C, those diagnoses also do not indicate an actual ratable disability for VA compensation purposes but are merely labels describing the laboratory findings. 

It is also pertinent to note that the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this case, there is no indication that the Veteran's impaired fasting glucose or glucose intolerance is manifested by any such impairment.  At most, he has been advised to modify his diet to prevent him from getting diabetes.  As such, he does not have a disability within the meaning of the law granting compensation benefits.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Allen, supra.  

Therefore, after considering all of the evidence of record, the Board finds that the preponderance of it is against finding that service connection for diabetes mellitus, type II, is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection, therefore, is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Skin Disorder

The Veteran is additionally claiming entitlement to service connection for a skin disorder, also on the premise that it, too, is the result of his presumed exposure to Agent Orange in Vietnam.  He already has established his entitlement to service connection for multiple lipomas, but that notwithstanding has continued to seek service connection additionally for another skin disorder that has been characterized as allergic dermatitis based upon an August 1988 treatment note showing treatment for such condition.

In the July 2010 remand, the Board requested a VA examination to determine whether the Veteran has chloracne and, if so, whether it is related to exposure to herbicides (like the dioxin in Agent Orange) during his service in the Republic of Vietnam.  He underwent this requested VA examination in July 2013.  During the course of the evaluation, he reported that, since the 1990s, he has had erythematous, acne-like papules, mostly on his neck, underarms and upper extremities.  He also develops some acne-like lesions on his thighs.  The examiner consequently diagnosed chloracne and opined that it is at least as likely as not (50 percent or greater probability) that the Veteran's chloracne was incurred in or caused by the claimed in-service injury, event, or illness - referring to his presumed exposure to Agent Orange in Vietnam.  The examiner's rationale was that:  

Current medical literature and clinical experience indicate that Chloracne can be due to or related to exposure to herbicides such as Agent Orange, which was extensively used in Vietnam.  It is highly unusual to develop Acne or acne form eruptions in the elderly age group.  In addition, Acne does not usually develop on the trunk and extremities.  Usually it is on the face, back and sebaceous gland-rich areas.  Thus, the currently diagnosed acneform eruptions are consistent with Chloracne and its development can be as a result his exposure to the agent while deployed in Vietnam.

As already alluded to, the Veteran's exposure to herbicides has been conceded.  However, in order to establish his entitlement to service connection for chloracne on a presumptive basis, there still needs to be evidence establishing that chloracne manifested to a compensable degree within one year after the last date of exposure to Agent Orange or other tactical herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Concerning this additional requirement, the Veteran's last date in the Republic of Vietnam appears to have been April 22, 1969.  Consequently, for presumptive service connection to be warranted, the evidence must show that his chloracne manifested to a compensable degree prior to April 22, 1970.  There is no medical evidence affirmatively indicating he had chloracne or any skin disorder during the one-year period immediately after his last date of presumed exposure to herbicides in Vietnam.  In fact, his indication during his VA examination was that the onset of his chloracne was not until the 1990s, which if true was many years after his time of last exposure.  Thus, presumptive service connection pursuant to 38 C.F.R. § 3.307(a)(6) and § 3.309(e) is not warranted.

Alternatively, however, the Veteran may establish entitlement to service connection on a direct-incurrence basis if there is sufficient evidence establishing that his chloracne is related to or the result of his military service.   See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007); and McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which in actuality involved exposure to radiation, are nonetheless equally applicable to claims based, instead, on exposure to Agent Orange).

The VA compensation examiner diagnosed chloracne and concluded that it is as likely as not the result of the Veteran's presumed exposure to herbicides, such as the dioxin in Agent Orange, during his tour in Vietnam.  This VA compensation examiner provided rationale for her opinion that is thorough, well-reasoned, and based on an independent review of the relevant evidence, current medical literature and an objective clinical evaluation.  Hence, the opinion is entitled to a great deal of probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Service connection is permissible in this circumstance where the initial diagnosis was post service if, as here, the evidence, including that pertinent to service, establishes the disease being claimed was incurred in service.  38 C.F.R. § 3.303(d).  Therefore, all things considered, the Board finds that the Veteran is presumed to have been exposed to herbicides based upon his service in the Republic of Vietnam during the Vietnam era, and the evidence also establishes that his chloracne is a byproduct or consequence of that exposure.  Thus, certainly when resolving all reasonable doubt in his favor, the Board finds that he is entitled to service connection for his chloracne.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Instead, this need only be an as likely as not proposition, which in this instance it is for the reasons and bases discussed.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

However, entitlement to service connection for chloracne is granted.


REMAND

The Board conversely finds that remand of the Veteran's remaining claim for service connection for a left knee disorder is warranted.  In July 2010, just five days before the Board issued its last remand, he submitted additional evidence to the RO relating to this claim.  Specifically, he submitted a medical opinion from his private physician, J.A. Quintos, dated in December 2009.  This statement is the last 5 pages of a 45-page document, the prior pages of which are medical opinions on other, unrelated conditions.  

At the time of its July 2010 remand, this private physician's medical opinion was clearly not available to the Board as the document was submitted to the RO.  This document was, however, available to the RO to consider at the time it readjudicated the Veteran's claim in January 2015.  However, the Supplemental Statement of the Case (SSOC) does not list this document as evidence considered by the RO in that readjudication.  Furthermore, although the Veteran underwent a VA examination in January 2013, the VA examiner did not mention this medical opinion nor was the examiner asked to consider it.

Thus, it appears that the RO overlooked this private medical opinion the Veteran had submitted in July 2010 in conducting the additional development directed by the Board and readjudicating his claim for service connection for a left knee disorder.  But given that his statement submitted with the medical opinion indicated it was submitted in regards to the last SSOC (so the one most recently issued), it is clear this evidence was submitted in conjunction with this appeal.

Consequently, the RO must consider this additional evidence in the first instance and conduct any additional development and readjudication of the Veteran's claim in light of it.

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Review the December 2009 private medical opinion from J.A. Quintos, M.D., submitted by the Veteran on July 22, 2010, and do any necessary additional development in response to this additional evidence, including obtaining another VA examination and/or medical opinion, if needed.

2.  Then readjudicate this remaining claim of entitlement to service connection for a left knee disorder in light of this and all other additional evidence.  If this claim continues to be denied, or is not granted to the Veteran's satisfaction, send him and his representative another SSOC and given them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


